DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Munkberg et al.  (US 2017/0206700 A1) in view of Burley et al. (US 2013/0328875 A1) and Hunt et al. (US 2019/0318526 A1).
6.	With reference to claim 1, Munkberg teaches A computer-implemented method for computing a texture color, (“pixel shader 602 uses texture sampling logic in sampler 610 to access texture data in texture maps stored in memory. Arithmetic operations on the texture data and the input geometry data compute pixel color data for each geometric fragment,” [0074] “FIG. 15 illustrates an example in which a texture map 1501 is applied to a patch 1502 of an object 1503. The core idea is to evaluate, filter and cache shading in texture space, i.e., on the surfaces of objects, in a ray tracer.” [0134]) Munkberg also teaches tracing a ray through a graphics scene; (“1. Trace a set of camera rays. At each intersection, quantize to the shading grid resolution of the intersecting patch and check if the "nearest" texel(s) is already shaded. Note that in this operation, a texture filter may be applied, so "nearest" may refer to the single nearest texel, the nearest four texels if bilinear filtering is done, or a larger group of texels if more complex texture filters are used (e.g., trilinear, bicubic, anisotropic).” [0136])

    PNG
    media_image1.png
    740
    372
    media_image1.png
    Greyscale

a ray cone; determining a curvature of a first surface within the graphics scene at a point where the ray cone hits the first surface based on differential barycentric coordinates associated with the point; determining, based on the curvature of the first surface, a width of the ray cone at a subsequent point where the ray cone hits a second surface within the graphics scene; and computing a texture color based on the width of the ray cone.  This is what Burley teaches. Burley teaches a ray cone (“integration cone tracing is proposed for rendering application 120, rather than conventional ray tracing. Camera cones 122 for rendering output image 128 are generated within memory 114. Camera cones 122 may sample radiance values, visibility values, or any other scene attribute. Object geometry 154 is organized into a scene bounding hierarchy 126, which may be any type of bounding volume hierarchy (BVH).” [0016]) 

    PNG
    media_image2.png
    348
    488
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burley into Munkberg, in order to require a smaller number of cones for cone tracing compared to conventional ray tracing during the rendering process.
determining a curvature of a first surface within the graphics scene at a point where the ray hits the first surface based on differential barycentric coordinates associated with the point; determining, based on the curvature of the first surface, a width of the ray at a subsequent point where the ray a second surface within the graphics scene; and computing a texture color based on the width of the ray.  This is what Hunt teaches (“Particular embodiments of a rendering system allow an application (e.g., a VR or gaming applications that send requests to the rendering system) to specify a focal surface map. The focal surface map may be defined as a curved surface in space with any desired curvature. Conceptually, a focal surface map defines, for each pixel, the corresponding point in space that would be in focus as seen through the pixel. In particular embodiments, the focal surface map may map screen coordinates to particular locations in the 3D world or camera space. The focal surface map may act like a control surface that specifies how screen pixels should be extended into the 3D world space. In particular embodiments, a focal surface map may have the same 2D size as the output image, so that there is a 1-to-1 mapping between a value stored in the focal surface map and a pixel in the output image. Thus, when determining visibility for a particular pixel, the system may look up the corresponding value in the focal surface map to find the point in 3D space through which a ray should pass. In particular embodiments, the surface map may be stored as float3 or half3 buffers that map screen space to the 3D world space (or camera space). In particular embodiments, if the focal surface map is smaller than the pixels, the focal surface map may be defined as a Catmull-Rom surface and the precise coordinate in 3D space that a pixel maps to may 
generating a rendered image, wherein generating the rendered image comprises applying or accumulating the texture color to a pixel in the rendered image. (“One such embodiment is illustrated in FIG. 13, in which texture mapping is performed which maps texture data 1312 (e.g., mip-maps as discussed below) to 3D objects in object-texture space. In particular, object/texture space circuitry and/or logic 1310 includes a shading and reconstruction filter 1315 which performs the sampling and reconstruction techniques described herein directly on the surfaces of objects 1311 (rather than in screen space 1320 as in prior implementations). The resulting shaded texels and samples are stored in a texel/sample shading cache 1316 so that they may be re-used as needed. Screen space circuitry/logic includes ray tracing-based rendering 1325 which is performed on the filtered texture-mapped object data to generate a set of rendered image frames 1330.” [0128])
8.	With reference to claim 5, Munkberg teaches the rendered image comprises one of an image or a frame associated with a video game, a film, or an architectural or design application. (“ An embodiment of system 100 can include, or be incorporated within a server-based gaming platform, a game console, including a game and media console, a mobile gaming console, a handheld game console, or an online game console.” [0034] “image scaling and filtering module 436 performs image-processing operations to enhance the visual quality of generated images and video. In some embodiments, scaling and filtering module 436 processes image and video data during the sampling operation before providing the data to execution unit array 414.” [0060])
Allowable Subject Matter
9.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 2, the prior art of record fails to either individually or in combination teach the claimed feature of “the curvature of the first surface is determined by determining whether the absolute value of a first curvature associated with a first dimension is larger than the absolute value of a second curvature associated with a second dimension.” 
Regarding claim 3, the prior art of record fails to either individually or in combination teach the claimed feature of “determining a level-of-detail parameter value based on the width of the ray cone; and performing one or more texture filtering operations based on the level-of-detail parameter value.”
Claims 6-23 are allowed.
Prior art in the record, e.g., existing prior Munkberg et al.  (US 2017/0206700 A1), Burley et al. (US 2013/0328875 A1) and Hunt et al. (US 2019/0318526 A1), alone or combined do not teach the claim features of “determining a first level-of-detail parameter value based on the width of the ray cone; performing one or more texture filtering operations based on the first level-of- detail parameter value.”



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619